COLEMAN, Circuit Judge, with whom BELL and AINSWORTH, Circuit Judges
join, dissenting:
I adhere to the views originally expressed in the panel opinion, 431 F.2d 714. The effect of that decision was that there is no federal law of mortgages; the mortgagors, mortgagees, and guarantors chose to define their liabilities in exact keeping with the Louisiana statutes; and Admiralty courts have no jurisdiction to rewrite the contract. In my opinion, the Ship Mortgage Act contains nothing which would deny the parties this right and its silence should not authorize court-made contracts in search of some kind of undefined “uniformity.”
In short, it is my view that once a mortgage is made the Act provides a method for its registration and for the enforcement of its terms. The Act makes no attempt to prescribe the terms upon which parties may voluntarily bind themselves. Hence, striving for “uniformity”, the en banc Court has missed the focal point of the panel decision of this controversy. Surely, it does not mean to hold that because an admiralty court is empowered to ascertain and adjudge a deficiency it can thereby impose one which is expressly negated by the contract.
Moreover, I flinch from the injustice of the result. If McDermott prevails on the issue of breach of contract, then it is to be permitted not only to keep the vessels but to be paid for them as well (all but a small part of the originally agreed purchase price). Moreover, McDermott keeps all the costly equipment installed by Fish Meal. I think the confirmation of the judicial sale sought should be re-opened. This was not a judicial sale to a third party for value. The mortgagee was the purchaser and it is still before the Court.
I respectfully dissent and, for my part, reiterate all that was said in the original panel opinion.
I am authorized by Judges BELL and AINSWORTH, the other members of the original panel, to say that they join in this dissent.